COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH 

NO. 2-05-270-CV





 TIFFANY L. LEWIS AND ALL					       APPELLANTS

OCCUPANTS	



V.



SAMER RASOUL				                  			 APPELLEE





----------



FROM COUNTY COURT AT LAW NO. 1 OF TARRANT COUNTY



----------



MEMORANDUM
 
OPINION
(footnote: 1) 
AND JUDGMENT

------------

On July 27, 2005 and August 24, 2005, we notified appellants, in accordance with rule of appellate procedure 42.3(c), that we would dismiss this appeal unless the $125 filing fee was paid.  
See
 
Tex. R. App. P.
 42.3(c).  Appellants have not paid the $125 filing fee.  
See
 
Tex. R. App. P.
 5, 12.1(b).

Because appellants have failed to comply with a requirement of the rules of appellate procedure and the Texas Supreme Court’s order of July 21, 1998,
(footnote: 2) we dismiss the appeal.  
See
 
Tex. R. App. P.
 42.3(c), 43.2(f).

Appellants shall pay all costs of this appeal, for which let execution issue.  
See
 
Tex. R. App. P.
 43.4.

PER CURIAM

PANEL D: HOLMAN, GARDNER, and WALKER, JJ.

DELIVERED: September 15, 2005



FOOTNOTES
1:See 
Tex. R. App. P. 47.4.


2:July 21, 1998 “Order Regarding Fees Charged In Civil Cases In The Supreme Court And The Courts of Appeals,” 971-972 S.W.2d (Tex. Cases) XXXVIII (1998).